Case: 2:19-cv-00019-WOB-CJS Doc #: 65-12 Filed: 10/28/19 Page: 1 of 2 - Page ID#:
                                    1013




                             EXHIBIT J -2




                             EXHIBIT J -2
Case: 2:19-cv-00019-WOB-CJS Doc #: 65-12 Filed: 10/28/19 Page: 2 of 2 - Page ID#:
                                    1014




   ~                              Tweet                                                                          Q    Search Twitter


   @      Home            ~        The Washington Post 0
                          W        @'.',•ashingtonpost

   #      Explore         "Opposed to the dignity of the human pe rson ":
                          Kentucky Catho lic d iocese condemns teens who
                                                                                                                      •
   0      Notifications   taunted vet at March for Life

   B      Messages
                                                                                                                                   Welcome!
                                                                                                                   T1:11th~r just got lots of new fe.atures. You can
   [;:]   Bookmarks                                                                                              personalize you r co!o, and the size of yotir text,
                                                                                                                as \·:ell as control ycur dark mcde sel·?G1cn, nght
                                                                                                                                       no:.:.
   ~      Lists



   -•
   8
          Profile


          More                                                                                                  Relevant people

                                                                                                                ~       ~!~a%~,'.::~~~~:tost(> Follow\1·

                                                                                                                        Breaking new5. analysis. and opinion.
                           'Opposed to ,he dignity of the human person': Kentucky Catholic d iocese cond e...
                                                                                                                        Founded in 1877. Our staff on Twin er:
                           The- video comes c:s Catholics debate the March for life ana partisan politics.
                                                                                                                        :·.'.1tter.::om. :.a!hingt,::np·::-::
                           ~.., washingionpost.com


                          3:05 PM· Jan 20. 2019 SGciciiFio·::                                                   Trends for you                                 ©
